DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 4-8, 11-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streich (USP 5,379,835) in view of Potts et al. (USP 10,280,698).
	With respect to claim 1, Streich disclose a valve system (10) insertable into a casing (12) used in a downhole environment, comprising: a mandrel (14) comprising a passageway therethrough; a check valve assembly (30/32) coupled to and insertable with the mandrel (see figure 1) and operable to provide a fluid flow only in a downhole direction through the passageway (see figure 1, wherein fluid is allowed to move downhole, but not uphole); a sealing element (22) located on an outer surface of the mandrel which seals the inner surface of the casing with the check valve assembly coupled with the mandrel (see figure 1, wherein when compressed the seal contacts inner surface of casing 12).  Streich does not disclose a swellable polymeric material and gripping elements positioned on and extending from an outer surface of the sealing element and configured to grip the inner surface of the casing.  Potts disclose a swellable seal (16) having attachment devices (42) which are embedded/dispersed to provide resistance (wherein they would extend from the outer surface in order to grip the inner surface of the sleeve) for the purpose of securing the sleeve in position with greater reliability and more effectively seal (see column 11 line 27-48).  As both Streich and Potts disclose a sealing element, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the seal of Streich with that of Potts for the predictable result of providing a seal which contacts the inner casing.
	With respect to claim 4, Streich in view of Potts disclose wherein the gripping elements comprise slip buttons, teeth, or a combination thereof (see column 7 lines 39-56). 
	With respect to claim 5, Streich in view of Potts disclose wherein the gripping elements comprise material selected from the group consisting of ceramic, metal, metal carbide, thermoplastic, and combinations thereof (see column 7 lines 39-56). 
	With respect to claim 6, Streich in view of Potts disclose wherein the swellable polymeric material is expandable upon contact with an aqueous fluid (see column 6 line 44 to column 7 line 8, wherein water is disclosed).
	With respect to claim 7, Streich in view of Potts disclose wherein the swellable polymeric material is expandable upon contact with an organic fluid (see column 6 line 44 to column 7 line 8, wherein a hydrocarbon is disclosed).
	With respect to claim 8, Streich in view of Potts disclose wherein the swellable polymeric material is a swellable elastomer (see column 6 line 59-column 7 line 8). 
With respect to claim 11, Streich in view of Potts disclose 11. (Original) The valve system of clam 1, wherein the swellable polymeric material circurscribes around at least a portion of the mandrel (see figure 1 of Streich).
With respect to claim 12, Streich disclose a valve system (10) insertable into a casing (12) used in a downhole environment, comprising: a mandrel (14) comprising a passageway therethrough, a check valve assembly (30/32) coupled to and insertable with the mandrel (see figure 1) and operable to provide a fluid flow only in a downhole direction through the passageway (see figure 1, wherein fluid is allowed to move downhole, but not uphole); a sealing element (22) located on an outer surface of the mandrel, wherein the sealing element comprises: sealing engagement with an inner surface of the casing  (see figure 1, wherein when compressed the seal contacts inner surface of casing 12).  Streich does not disclose a swellable polymeric material circumscribing around at least a portion of the mandrel and sealing engagement upon contact with an aqueous fluid, an organic fluid, or a combination thereof; and slip buttons located on and extending form the swellable polymeric material and configured to grip the inner surface of the casing.  Potts disclose a swellable seal (16) having attachment devices (42) which are embedded/dispersed to provide resistance (wherein they would extend from the outer surface in order to grip the inner surface of the sleeve) for the purpose of securing the sleeve in position with greater reliability and more effectively seal (see column 11 line 27-48) upon contact with an aqueous fluid, an organic fluid, or a combination (see column 6 line 44 to column 7 line 8, and the rejections of claims 6 and 7).  As both Streich and Potts disclose a sealing element, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the seal of Streich with that of Potts for the predictable result of providing a seal which contacts the inner casing.
With respect to claim 13, Streich in view of Potts disclose wherein the slip buttons comprise a material selected from the group consisting of ceramic, metal, metal carbide, thermoplastic, and combinations thereof (see column 7 lines 39-56).
With respect to claim 16, Streich disclose a method for installing a valve system (10) into a casing (12) used in a downhole environment, comprising: inserting the valve system into the casing, wherein the valve system comprises: a mandrel (14) comprising a passageway therethrough; a check valve assembly (30/32) coupled to the mandrel (see figure 1) and operable to provide a fluid flow only in a downhole direction through the passageway (see figure 1, wherein fluid is allowed to move downhole, but not uphole), a sealing element (22) located on an outer surface of the mandrel and placing the casing and the valve system into a wellbore within the downhole environment (see figure 1).  Streich does not disclose a swellable polymeric material; and wherein an outer surface of the sealing element comprises gripping elements positioned no and extending from the outer surface and configured to grip the inner surface of the casing, wherein the gripping elements comprise slip buttons, teeth, or a combination thereof, and wherein the gripping elements comprise a material selected form the group consisting of ceramic, metal, metal carbide, thermoplastic, and combinations thereof, and connecting the valve system to an inner surface of the casing by exposing the swellable polymeric material to a fluid comprising an aqueous fluid, an organic fluid, or a combination thereof to expand the swellable polymeric material into sealing engagement with the inner surface of the casing as well as cause the gripping elements to grip the inner surface of the casing.  Potts disclose a swellable polymeric material (16) and wherein an outer surface of the sealing element comprises gripping elements (42) positioned no and extending from the outer surface and configured to grip the inner surface of the casing, wherein the gripping elements comprise slip buttons (42; see column 7 lines 39-56), teeth, or a combination thereof, and wherein the gripping elements comprise a material selected form the group consisting of ceramic, metal, metal carbide, thermoplastic, and combinations thereof (see column 7 lines 39-56), and connecting the valve system to an inner surface of the casing by exposing the swellable polymeric material to a fluid comprising an aqueous fluid, an organic fluid, or a combination thereof (see column 6 line 44 to column 7 line 8) to expand the swellable polymeric material into sealing engagement with the inner surface of the casing as well as cause the gripping elements to grip the inner surface of the casing.  As both Streich and Potts disclose a sealing element, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the seal of Streich with that of Potts for the predictable result of providing a seal which contacts the inner casing.
With respect to claim 17, Streich in view of Potts disclose connecting the system below ground and wherein the valve system prevents wellbore fluid form entering the casing when in the wellbore.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Streich in view of Potts by assembling the system above ground, as there are a finite number of places to assemble and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.
With respect to claim 18, Streich disclose further comprising cementing the casing in the wellbore by injecting cement from the ground surface through the inside of the casing, out the valve system, and back up the wellbore outside of the casing (see figure 1 and column 1 lines 46-54).

3.	Claims 9, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streich (USP 5,379,835) in view of Potts in further view of Gamstedt et al. (US 2014/0102728).
With respect to claim 9, Streich in view of Potts disclose a polyacrylic material, but not the claimed rubbers.  Gamstedt et al. disclose wherein the swellable polymeric material comprises a rubber selected from the group consisting of ethylene propylene diene monomer (EPDM) rubber, ethylene propylene monomer rubber, ethylene-propylene-copolymer rubber, ethylene propylene-diene terpolymer rubber, ethylene vinyl acetate rubber, polynorbornene rubber, styrene butadiene rubber (SBR), hydrogenized acrylonitrile butadiene rubber, acrylonitrile butadiene rubber, isoprene rubber, butyl rubber, halogenated butyl rubber, brominated butyl rubber, chlorinated butyl rubber, chloroprene rubber, chlorinated polyethylene (CPE) rubber, silicone rubber, natural rubber, crosslinks thereof, and any combination thereof (see paragraph 6 - EPDM, CPEm, poly acrylic acid).  As both Potts and Gamstedt et al. disclose a swellable seal material, it would have been obvious to one having ordinary skill in before the effective filing date of the claimed invention to have modified Streich in view of Potts by substituting EPDM/CPE for the polyacrylic material as Gamstedt teaches they are known substitutions for the predictable result of providing a swellable seal.  
With respect to claim 10, Streich in view of Potts disclose a polyacrylic material, but not the claimed rubbers.  Gamstedt et al. disclose wherein a swellable seal from the group consisting of methyl methacrylate, polyvinyl chloride (PVC), ethylacetate, acrylonitrile, and any combination thereof (see paragraph 6, acyrlonitrile).  As both Potts and Gamstedt et al. disclose a swellable seal material, it would have been obvious to one having ordinary skill in before the effective filing date of the claimed invention to have modified Streich in view of Potts by substituting acrylonitrile for the polyacrylic material as Gamstedt teaches they are known substitutions for the predictable result of providing a swellable seal.  
With respect to claim 15, Streich in view of Potts disclose a polyacrylic material, but not the claimed rubbers.  Gamstedt et al. disclose wherein the swellable polymeric material comprises a rubber selected from the group consisting of ethylene propylene diene monomer (EPDM) rubber, ethylene propylene monomer rubber, ethylene-propylene-copolymer rubber, ethylene propylene-diene terpolymer rubber, ethylene vinyl acetate rubber, polynorbornene rubber, styrene butadiene rubber (SBR), hydrogenized acrylonitrile butadiene rubber, acrylonitrile butadiene rubber, isoprene rubber, butyl rubber, halogenated butyl rubber, brominated butyl rubber, chlorinated butyl rubber, chloroprene rubber, chlorinated polyethylene (CPE) rubber, silicone rubber, natural rubber, crosslinks thereof, and any combination thereof (see paragraph 6 – hydrogenized acrylonitrile butadiene rubber) and wherein the swellable polymeric material comprises a compound selected from the group consisting of methyl methacrylate, polyvinyl chloride (PVC), ethylacetate, acrylonitrile, and any combination thereof (see paragraph 6, acrylonitrile, combinations of listed materials).  As both Potts and Gamstedt et al. disclose a swellable seal material, it would have been obvious to one having ordinary skill in before the effective filing date of the claimed invention to have modified Streich in view of Potts by substituting hydrogenized acrylonitrile butadiene rubber and acrylonitirile for the polyacrylic material as Gamstedt teaches they are known substitutions for the predictable result of providing a swellable seal.  

Response to Arguments
4.	Applicant’s arguments, filed 4/25/22, with respect to the rejection(s) of claim(s) 1, 4-13, and 15-18 under Streich in view of Atkins/Gano have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Streich in view of Potts.  Potts disclose a swellable seal having buttons which is disposed between anchoring devices (14).  Thus, the substitution of the swellable seal for the compressed seal in Streich would not destroy the intended purpose of the reference.  As taught by Potts, it is known to use a swellable seal in combination with a slip system for the purpose of securing the sleeve in position with greater reliability and providing a more effective seal.  Furthermore, the seal of Potts contains gripping elements embedded in the seal, which extend from the seal as they grip the inner surface of the casing.

Conclusion


	

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicole Coy/           Primary Examiner, Art Unit 3672